ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Anderson Burton Construction, Inc.              ) ASBCA No. 62236
                                                )
Under Contract No.     N62473-15-D-2438         )

APPEARANCE FOR THE APPELLANT:                      Anthony P. Niccoli, Esq.
                                                    Atkinson, Andelson, Loya, Ruud & Romo
                                                    Cerritos, CA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Roberto Ramos-Antonmattei, Esq.
                                                    Senior Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $72,500.00.
This amount is inclusive of Contract Disputes Act interest. Appellant waives any right it
may have to attorney fees under the Equal Access to Justice Act or any other authority.

       Dated: September 1, 2020



                                                   RICHARD SHACKLEFORD
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals




(Signatures continued)
I concur                                         I concur



TIMOTHY P. MCILMAIL                              J. REID PROUTY
Administrative Judge                             Administrative Judge
Armed Services Board                             Vice Chairman
of Contract Appeals                              Armed Services Board
                                                 of Contract Appeals


I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 62236, Appeal of Anderson Burton
Construction, Inc., rendered in conformance with the Board’s Charter.

      Dated: September 2, 2020



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2